ACCEPTED
                                                                                           03-15-00558-CV
                                                                                                   6864042
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     9/10/2015 11:42:49 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                           IN THE COURT OF APPEALS
                            THIRD DISTRICT OF TEXAS
                                                                          FILED IN
FINE LINE COMMERCIAL, LLC        §                                 3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                 §
                                                                   9/10/2015 11:42:49 AM
      Plaintiff &                §        Court of Appeals No.:   03-15-00558-CV
                                                                       JEFFREY D. KYLE
      Counter-Defendant,         §                                          Clerk
                                 §        Trial Court Case No.: C-1-CV-15-006001
v.                               §
                                 §
ATX PAINTING COMPANY, INC.       §
                                 §
      Defendant &                §
      Counter-Plaintiff.         §

                     ATX PAINTING COMPANY, INC.’S
                  MOTION TO DISMISS WITHOUT PREJUDICE

      COMES NOW APPELLANT ATX PAINTING COMPANY, INC. and hereby

requests that the Court of Appeals FOR THE Third District of Texas dismiss the

above-entitled and numbered appeal, without prejudice, pursuant to Texas Rule

of Appellate Procedure 42.

Dated: Thursday, September 10, 2015.

                                 Respectfully submitted,

                                 /s/ Ronald A. Ortman
                                 _______________________________
                                 Ronald A. Ortman
                                 Texas State Bar No.: 15324407
                                 ORTMAN LAW FIRM
                                 700 N. Saint Mary’s St., Ste. 1400
                                 San Antonio, Texas 78205-3535
                                 T. (210) 591-1770
                                 Email: raortman@raortman.com



                                     Page 1 of 3
                          CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I

have conferred, or made a reasonable attempt to confer, with all other parties

which are listed below about the merits of this motion with the following results:

      David M. Walters, attorney of record for FINE LINE COMMERCIAL, LLC:

                           ☐      opposes motion;
                           ☐      does not oppose motion;
                           ☐      agrees with motion;
                           ☐      would not say whether motion is opposed;
                           ☒      did not return my message regarding the
                                  motion.


                                         /s/ Ronald A. Ortman
                                         _____________________________
                                         Ronald A. Ortman
                                         ATTORNEY FOR APPELLANT


DATE: THURSDAY, SEPTEMBER 10, 2015.




                                    Page 2 of 3
                            CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing ATX PAINTING
COMPANY, INC.’S MOTION TO DISMISS WITHOUT PREJUDICE has been served
upon all counsel/parties, as listed below, by placing a copy of same in the United
States mail, certified, return receipt requested, facsimile, electronically by ProDoc
e-File, and/or by hand delivery on Thursday, September 10, 2015.

 WALTERS HULL, PLLC                                                   via eService
 1101 Navasota Street Suite 1
 Austin, TX 78702
 Tel. (512) 236-1114
 Fax (512) 236-1292

Brian E. Walters
Texas Bar No. 24056489
brian@waltershull.com
Mark A. Hull
Texas Bar No. 24042542
mark@waltershull.com
David M. Walters
Texas Bar No. 24056490
david@waltershull.com

ATTORNEYS FOR APPELLEE

                                          /s/ Ronald A. Ortman
                                          _____________________________
                                          Ronald A. Ortman
                                          ATTORNEY FOR APPELLANT




                                     Page 3 of 3